ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-097, concluding that OUSMANE D. ALMISRI of NEWARK, who was admitted to the bar of this State in 1979, should be admonished for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Court having determined from its review of the matter that the violation charged is de minimus and undeserving of formal discipline, and that the formal complaint in District Docket No. VA-2012-0015E therefore should be dismissed, and good cause appearing;
It is ORDERED that the formal complaint against OUSMANE D. AL-MISRI in District Docket No. VA-2012-0015E, is hereby dismissed.